Order entered March 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00888-CR

                            MIGUEL GONZALEZ JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F04-2114-M

                                           ORDER
       The Court REINSTATES the appeal.

       On January 30, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s

counsel and ordered the trial court to appoint new counsel to represent appellant. We have

received the trial court’s order appointing Brett Ordiway was new counsel. Accordingly, we

DIRECT the Clerk to add Brett Ordiway as appellant’s appointed attorney of record.

       The appeal is at issue and will be set for submission in due course.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Brett Ordiway and Karen Wise.

                                                      /s/   ADA BROWN
                                                            JUSTICE